Exhibit 10.30(b)

AMENDMENT NO. 2

TO

ASSET PURCHASE AGREEMENT

This Amendment No. 2 (the “Amendment”), dated as of February 6, 2009 amends that
certain Asset Purchase Agreement dated as of September 15, 2008, as amended by
Amendment No. 1 thereto dated as of November 12, 2008 (the “Agreement”) by and
among Green Mountain Coffee Roasters, Inc., a Delaware corporation (the
“Buyer”), Tully’s Coffee Corporation, a Washington corporation (the “Seller
Parent”) and Tully’s Bellaccino, LLC, a Washington limited liability company
(the “Seller Subsidiary” and together with the Seller Parent, “Seller”).
Capitalized terms used and not otherwise defined in this Amendment are used
herein as defined in the Agreement.

WHEREAS, the parties to this Amendment desire to amend the Agreement as provided
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby as follows:

1. Amendments to Schedule 2.1(c) and 2.2(j) of the Disclosure Schedules to the
Agreement. The Disclosure Schedules are hereby amended by deleting the text
quoted below in its entirety from Section 2.1(c) of the Disclosure Schedules and
adding this deleted text to Section 2.2(j) of the Disclosure Schedules. For the
avoidance of doubt, each of the agreements listed below shall be considered an
Excluded Asset under the Agreement.

“Supply Agreement dated as of October 15, 2007 by and between Seller Parent and
Good Earth Teas, Inc.”

“Truck Lease and Service Agreement dated as of January 13, 1999 by and between
International Leasing Co., Inc. and Seller Parent”

2. Amendment to Section 2.4. Section 2.4 of the Agreement shall be amended by
adding in a new subsection (c) which shall reads as follows:

(c) Solely for purposes of preparing the Estimated Asset Adjustment Statement,
the Preliminary Closing Statement and the Final Closing Statement the GL-14M
Corner Seal Machine, serial number 2816 which is the subject of the Equipment
Lease Agreement dated November 28, 2002 between Fres-Co System USA, Inc. and
Tully’s Coffee Corporation shall not be considered Net Equipment.



--------------------------------------------------------------------------------

3. Amendment to Section 6.1(r). Section 6.1(r) of the Agreement is hereby
amended and restated in its entirety as follows:

“(r) Amendment and Termination of Certain Contracts. The Seller will have
executed amendments reasonably satisfactory in form and substance to Buyer with
the applicable counter party to Seller in each of the (i) Amended and Restated
Brokerage Agreement dated as of August 1, 2005 between Impact Sales, Inc., and
(ii) Consulting Agreement dated as of June 18, 2008 by and between Tully’s and
PinnPointe Consulting Group. The Supply and Distributor Agreement dated as of
October 1, 2003 between Food Services of America, Inc. and Seller will have been
terminated in writing in a manner reasonably satisfactory to the Buyer.

4. Amendment of Section 8.1(b)(ii). Section 8.1(b)(ii) is hereby amended and
restated in its entirety as follows:

 

  “(ii) if the Closing does not occur on or prior to March 27, 2009 (the
“Outside Date”), unless the failure of the Closing to occur by such date is due
to the failure of the Party seeking to terminate the Agreement to perform or
observe in all material respects the covenants and agreements of such Party set
forth herein.”

5. Except as amended hereby, the Agreement is hereby ratified and confirmed and
shall remain in full force and effect.

6. This Amendment may be executed in several counterparts, each of which shall
be deemed an original and all such counterparts shall constitute one and the
same agreement. Facsimile copies of signed signatures will be deemed binding
originals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as an
agreement under seal as of the date first above written.

 

THE BUYER:     GREEN MOUNTAIN COFFEE ROASTERS, INC.       By:  

/s/    Lawrence J. Blanford

      Name:   Lawrence J. Blanford       Title:   President and Chief Executive
Officer

 

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

THE SELLER PARENT:     TULLY’S COFFEE CORPORATION       By:  

/s/    Tom T. O’Keefe

      Name:   Tom T. O’Keefe       Title:   Chairman of the Board and Director
THE SELLER SUBSIDIARY:     TULLY’S BELLACCINO, LLC       By:   TULLY’S COFFEE
CORPORATION,        

Its Sole Member

      By:  

/s/    Tom T. O’Keefe

      Name:   Tom T. O’Keefe       Title:   Chairman of the Board and Director

 

Signature Page to Amendment No. 2